Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-19, as originally filed, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910694475.8, filed on 7/30/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 11/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 7, 9-11, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2019/109795, Zhang et al. (using US 2020/00074288 A1 for citation, hereinafter Zhang).
As to claim 1, Zhang discloses a method for extracting image data in parallel from multiple convolution windows, comprising: 
dividing an image into multiple groups of convolution windows, the multiple groups of convolution windows comprising a first group of convolution windows and a second group of convolution windows (Figs 3, 4A; pars 0058, 0086, 0089, 0095, the input image data being divided along a width direction into sub-data blocks, forming a plurality of sectioned convolution input data and convolution kernels (e.g. windows)); 
extracting image data in parallel from multiple convolution windows in the first group of convolution windows by using multiple data processing units (Figs 1A-1B, 3, 4A, 6; pars 0048, 0053, 0055-0056, 0058, 0062-0063, 0072, input image data being extracted from 
extracting, in response to completing the extraction of image data from the first group of convolution windows, image data in parallel from multiple convolution windows in the second group of convolution windows by using the multiple data processing units (Figs 1A-1B, 3, 4A, 6; pars 0048, 0053, 0055-0056, 0058, 0062-0063, 0072, more than one group of convolution windows being extracted using multiple data processing elements/units). Zhang may have been teaching claimed limitations in different embodiments.  Zhang does not expressly disclose convolution windows.  However, an ordinary skill in the art would understand a plurality of sectioned convolution input data and convolution kernels taught by Zhang form the convolution windows recited in the claim.As to claim 2, Zhang discloses the method according to claim 1, wherein the multiple data processing units comprise a first data processing unit and a second data processing unit (Figs 3-4; pars 0050-0051, the convolution input data including a plurality of data elements to obtain a plurality of pieces of sectioned convolution input data), the first group of convolution windows comprises a first convolution window and a second convolution window (Figs 3-4; pars 0048-0049, 0052-0053, a plurality of sectioned convolution kernels for convolution operations with sectioned image data), and the extracting image data in parallel from multiple convolution windows in the first group of convolution windows by using multiple data processing units comprises: 
As to claim 7, Zhang discloses the method according to claim 1, further comprising: dividing a matrix into multiple blocks in columns, the multiple blocks comprising a first block and a second block (Figs ; pars 0073, 0077, 0086, convolution kernel (e.g. matrix) and input data being divided into sub-data blocks of smaller sizes including columns); transposing multiple columns of data in the first block in parallel by using the multiple data processing units (Figs 3, 4A, 5-6; pars 0058, 0062-0063, 0072-0073, 0081); and transposing, in response to completing the transposition of multiple columns of data in the first block, multiple columns of data in the second block in parallel by using the multiple data processing units (Figs  3, 4A, 5-6; pars 0058, 0062-0063, 0072-0073, 0081, multiple processing elements may be used to process convolution and data arrangement operations in parallel and at the same time).As to claim 9, Zhang discloses the method according to claim 7, wherein the dividing a matrix into multiple blocks in columns comprises: dividing the matrix into the multiple blocks based on a number of the multiple data processing units (par 0134, division 
As to claim 10, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 16, 18, they are rejected with the same reason as set forth in claims 7, 9, respectively.

As to claim 19, it recites a non-transitory CRM storing program executed in performing functions and features in claim 1.  Rejection of claim 1 is therefore incorporated herein.

Claims 3-6, 8, 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable Zhang in view of US 2019/0220731 A1, Woolley et al. (hereinafter Woolley).
As to claim 3, Zhang discloses the method according to claim 2, wherein the extracting image data from the first convolution window by using the first data processing unit comprises: extracting a first row of image data in the first convolution window (Figs 3, 5; pars 0058, 0060, 0073); extracting a second row of image data in the first convolution window (Figs 3, 5; pars 0058, 0060, 0073); and extracting a third row of image data in the first convolution window (Figs 3, 5; pars 0058, 0060, 0073). 
Zhang does not expressly disclose the image data includes data with a channel. Woolley, in the same or similar field of endeavor, further teaches the input image may include color plane or channel (Fig 4; pars 0005, 0008, 0061-0065) and image data extraction and process is performed by processing cluster array including a plurality of 
Zhang discloses multiple data processing elements for parallel data processing and calculation but does not expressly disclose the image data processing being performed by the first and second data processing units. Woolley, in the same or similar field of endeavor, further teaches the image data process is performed by processing cluster array including a plurality of process units and data processing including data arrangement, storage, and extraction being partitioned among each process unit (Figs 1-2; pars 0009, 0015, 0027, 0029, 0036, 0042).  Therefore, consider Zhang and Woolley’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Woolley’s teachings in Zhang’s convolution operation method to properly arrange image data partitioning and transposing for efficient convolution operations.
As to claims 12-15, they are rejected with the same reason as set forth in claims 3-6, respectively.
As to claim 17, it is rejected with the same reason as set forth in claim 8.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661


3/